     Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 1 of 9 PageID #: 1422



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JOHN DAVID LILLY,

              Plaintiff,
v.                                         Civil Action No. 2:19-cv-00189

COTY CRUM, Individually as a
member of the Logan County
Sheriff’s Department, and
ZACHARY LILLY, Individually as
a member of the Logan County
Sheriff’s Department,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is “Plaintiff’s Omnibus Motions in Limine,”

filed January 13, 2020.


              Plaintiff filed 17 motions in limine to exclude

certain testimony, evidence, reference, or argument at trial.

See ECF No. 55.       Defendants filed a response on May 11, 2020,

see ECF No. 69, to which plaintiff filed a reply on May 22,

2020.     See ECF No. 72.


     A. Plaintiff’s Motion Nos. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12


              As indicated during the pretrial conference held by

the court on June 19, 2020 and in defendants’ response to

plaintiff’s motions, defendants do not object to Plaintiff’s
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 2 of 9 PageID #: 1423



Motions Nos. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12.           Inasmuch

as defendants have agreed that the court should grant these

motions, it is ORDERED that these motions be, and they hereby

are, granted.


  B. Plaintiff’s Motion No. 1


           Plaintiff’s Motion No. 1 seeks to preclude evidence

that he has failed to call a potential witness to testify

“unless the court first specifically finds that: (1) such

witness possessed material evidence which was not cumulative;

(2) such witness was not equally available to Defendants;

(3) the Plaintiff was not otherwise justified in declining to

call the witness; and (4) under all of the relevant facts and

circumstances, a reasonable basis exists to support an inference

that such witness would have testified adversely to Plaintiff.”

ECF No. 55 at 1.    Plaintiff also requests that the court

instruct defense counsel “not to tender, read from, or refer to

any ex parte statement or report of any person not then and

there present in court to testify and to be cross-examined” and

“not to suggest to the jury by argument or otherwise what would

have been the testimony of any witness not called to testify.”

Id.   Defendants argue that this is a decision to be made during

trial based upon the appropriate factors to be assessed by the

court at that time.



                                     2
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 3 of 9 PageID #: 1424



             “The unjustified failure of a party in a civil case to

call an available material witness may, if the trier of the

facts so finds, give rise to an inference that the testimony of

the ‘missing’ witness would, if he or she had been called, have

been adverse to the party failing to call such witness.”            Syl.

Pt. 3, McGlone v. Superior Trucking Co., 363 S.E.2d 736, 738 (W.

Va. 1987).    “Where a party fails to call an available material

witness, a proper instruction would state that the jury may draw

the inference that the witness, if he or she had been called,

could not have testified in support of the party’s case, if the

jury finds such inference to be warranted by the situation

presented.”    Id. at 743.    However, the court has discretion “to

permit counsel in argument before the jury to comment on the

fact that the other party has not called and examined a material

witness summoned on his behalf and present, and to ask such

question as may be proper to lay the foundation for such

comment.”     Id. at 743 n.8 (quoting Syl. Pt. 8, Robinson v.

Woodford, 16 S.E. 602 (W. Va. 1892)).


             Inasmuch as the court can resolve this objection as it

arises at trial, it is ORDERED that Plaintiff’s Motion No. 1 be,

and it hereby is, denied without prejudice.         It is further

ORDERED that there be no argument or evidence on the matter




                                     3
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 4 of 9 PageID #: 1425



unless the party or parties first requests permission of the

court to do so and is given such permission by the court.


  C. Plaintiff’s Motion No. 13


           Plaintiff’s Motion No. 13 relates to excluding his

alleged history of drug and/or alcohol use (not including on the

night in question).     Plaintiff argues that any such evidence is

inflammatory, not relevant, and will confuse the issues, mislead

the jury, and/or unfairly prejudice him.         See Fed. R. Evid. 401-

403.   Defendants argue that plaintiff’s history of drug use may

be properly admitted at trial and that “such a ruling should be

made upon the presentation of such evidence at trial.”            ECF

No. 69 at 2.


           After due consideration and based on the parties’

agreement during the pretrial conference, it is ORDERED that

Plaintiff’s Motion No. 13 be, and it hereby is, granted insofar

as plaintiff’s condition on the night in question may be the

subject of evidence, but defendants must refrain from offering

testimony regarding plaintiff’s past history of drug and/or

alcohol use unless permission is first requested of the court to

do so and such permission is granted by the court.




                                     4
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 5 of 9 PageID #: 1426



  D. Plaintiff’s Motion No. 14


           Next, plaintiff seeks to preclude the introduction of

any evidence regarding his work history (or lack thereof).

Plaintiff argues that his work history is irrelevant to the

present case, and that allowing defendants to elicit (or try to

elicit) any such testimony is inflammatory and will unduly

prejudice plaintiff.     See Fed. R. Evid. 401-403.       Inasmuch as

the court can resolve this objection as it arises at trial, it

is ORDERED that this motion in limine be, and it hereby is,

denied without prejudice.      It is further ORDERED that defendants

may not introduce evidence of plaintiff’s work history unless

permission is first requested of the court to do so and such

permission is granted by the court.


  E. Plaintiff’s Motion No. 15


           Plaintiff’s Motion No. 15 seeks to preclude improper

opinion testimony or argument from defendants regarding the

medical cause of plaintiff’s injuries.        Specifically, plaintiff

believes that lay witnesses cannot testify as to whether

plaintiff’s injuries were caused by the “hip toss” maneuver

described by defendant Coty Crum (“Deputy Crum”) because any

such biomechanical and/or medical causation testimony would

require an expert opinion under Rules 701 and 702 of the Federal

Rules of Evidence.     Plaintiff also asserts that such testimony


                                     5
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 6 of 9 PageID #: 1427



amounts to speculation and would confuse the issues, mislead the

jury, and/or cause plaintiff unfair prejudice.          See Fed. R.

Evid. 403.


             In response, defendants argue that Deputy Crum should

be allowed to testify as to how he brought plaintiff the ground,

which goes directly to whether and how plaintiff was injured.

Testimony regarding how plaintiff landed and how Deputy Crum

landed on top of plaintiff would be based on Deputy Crum’s own

perception of the events.


             The court agrees that Deputy Crum may testify about

events rationally based on his own perception.          However, he was

not disclosed as an expert in this case and defendants have not

shown that he has scientific, technical, or other specialized

knowledge to opine about whether a “hip toss” maneuver would

cause certain injuries.      See Fed. R. Evid. 701(c) (“If a witness

is not testifying as an expert, testimony in the form of an

opinion is limited to one that is . . . (c) not based on

scientific, technical, or other specialized knowledge within the

scope of Rule 702.”).     Accordingly, it is ORDERED that

Plaintiff’s Motion No. 15 be, and it hereby is, granted insofar

as Deputy Crum, as a lay witness, may not offer a medical

opinion regarding the cause of plaintiff’s injury, and denied




                                     6
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 7 of 9 PageID #: 1428



insofar as Deputy Crum may testify about events rationally based

on his own perception.


  F. Plaintiff’s Motion No. 16


             Plaintiff’s Motion No. 16 argues that defendants may

not testify or argue that plaintiff’s injuries occurred prior to

his arrest by defendants because there is no evidence in the

record to support this assertion.        Thus, any suggestion on this

issue would be pure speculation, inflammatory, confusing to the

jury, and unfairly prejudice plaintiff.         See Fed. R. Evid. 401-

403.   Defendants argue that it may be relevant to question

plaintiff as to the sources of his injuries other than the take-

down maneuver used by Deputy Crum.


             Inasmuch as the court will be expected to resolve this

issue if it arises when hearing evidence at trial, it is ORDERED

that this motion in limine be, and it hereby is, denied without

prejudice.     It is further ORDERED that the defendants refrain

from referring to plaintiff’s pre-existing injuries unless

permission is first requested of the court to do so and such

permission is granted by the court.


  G. Plaintiff’s Motion No. 17


             Finally, plaintiff argues that defendants must refrain

from introducing testimony or argument regarding the criminal


                                     7
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 8 of 9 PageID #: 1429



charges brought against plaintiff stemming from his arrest by

defendants, other than the disorderly conduct charge to which he

pled guilty.   Because the State of West Virginia dropped all

other charges against plaintiff in exchange for a guilty plea

for disorderly conduct, plaintiff believes that the unproven and

dismissed charges are irrelevant and will confuse the issues,

mislead the jury, and/or unfairly prejudice plaintiff.            See Fed.

R. Evid. 401-403.    Based on the foregoing, it is ORDERED that

Plaintiff’s Motion No. 17 be, and it hereby is, granted insofar

as it relates to criminal charges brought against plaintiff

stemming from his arrest by defendants, other than the

disorderly conduct charge, unless defendants provide some reason

to present the other charges that is first the subject of a

request of the court and permission to use it is given by the

court.


           At the pretrial conference, however, defense counsel

indicated for the first time that plaintiff was subsequently

arrested on a separate charge and remains in custody.           The court

noted that a decision on this recent arrest may depend on future

development regarding plaintiff’s incarceration.          Accordingly,

it is further ORDERED that the defendants refrain from referring

to plaintiff’s recent arrest unless first obtaining permission

of the court to do so.




                                     8
  Case 2:19-cv-00189 Document 81 Filed 07/29/20 Page 9 of 9 PageID #: 1430



           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                         ENTER: July 29, 2020




                                     9
